Citation Nr: 1343150	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  05-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to August 31, 2006.

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis since from August 31, 2006 to September 17, 2009.

3.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis since September 17, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989 and from May 1990 to May 1992. 

This matter is on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal is currently with the RO in Cleveland, Ohio. 

The issue on appeal arises from a June 2002 claim, which was originally characterized as entitlement to a rating in excess of 10 percent for a bilateral foot disorder.  In a June 2011 decision, the Board granted a 50 percent rating for this disability, effective September 17, 2009, but declined to increase the 10 percent disability rating for the period prior to that time.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to ratings in excess of 10 percent prior to September 17, 2009 and in excess of 50 percent since that date.  In February 2012, the Court vacated these aspects of the Board's decision, and remanded them to the Board for further development and consideration.  

In a February 2013 decision, the Board granted a 30 percent rating prior to September 17, 2009, but declined to increase the 10 percent disability rating for the period prior to that time, and continued the 50 percent rating as of September 17, 2009.

The Veteran appealed this decision to the Court to the extent that it denied entitlement to ratings in excess of 10 percent prior to August 31, 2006, in excess of 30 percent from August 31, 2006 to September 17, 2009, and in excess of 50 percent since September 17, 2009.  In August 2013, the Court vacated the Board's decision, and remanded the claim to the Board for further development and consideration.  The case has been returned to the Board for further appellate action.

It is noted that the Veteran submitted a statement in August 2011, where he stated his disagreement with the effective date of his 50 percent rating.  However, the entire period (since the time of his original claim June 2002) remains on appeal.  As this includes consideration of his disability rating prior to September 17, 2009, a notice of disagreement was not necessary.


FINDINGS OF FACT

1.  Prior to August 31, 2006, the Veteran's pes planus with plantar fasciitis has been characterized by moderate tenderness and lack of endurance; pes planus of a "severe" nature, with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities have not been shown.

2.  For the period from August 31, 2006 to September 17, 2009, the Veteran's pes planus with plantar fasciitis has been characterized by symptoms of accentuated pain and callosities; pes planus with "pronounced" symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, and lack of improvement after use of orthopedic shoes or appliances have not been shown. 

3.  The Veterans 50 percent rating for pes planus with plantar fasciitis since September 17, 2009 is the maximum disability rating allowable for this disorder, and the evidence does not indicate that an extraschedular rating is warranted.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to August 31, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis for the period from August 31, 2006 to September 17, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).

3. The criteria for a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis since September 17, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 

In April 2008, the Veteran was also provided with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  While this notice was not sent prior to the initial adjudication of this issue, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the April 2008 notice letter was sent, the claim was readjudicated, and a statement of the case (SOC) was issued in November 2010.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, the Veteran has submitted statements in support of his claim. 

Additionally, VA examinations relevant to the issue on appeal were obtained in December 1999, February 2005 and September 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Recognition is also given to the fact that the most recent of these VA examinations is now more than four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability has worsened since these VA examinations, and he has not contended otherwise.
Finally, it is noted that this appeal was remanded by the Board in January 2008 in order to provide the Veteran with a new VA examination.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, in September 2009, the Veteran underwent a new VA examination addressing his pes planus which, as stated above, the Board finds adequate for evaluation purposes.

Following these actions, the issue was readjudicated, and a supplemental statement of the case was sent to the Veteran in November 2010.  Accordingly, the Board finds that the January 2008 Remand directives were substantially complied with, and there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (2013).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.
Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. 
§ 4.59 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Period Prior to August 31, 2006

Prior to August 31, 2006, the Veteran was rated at 10 percent for his bilateral pes planus under 38 C.F.R. § 4.71a, DC 5276.  This diagnostic code contemplates a 10 percent rating when his disability is of a "moderate" level, with a weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet. 

In order to be entitled to the next higher 30 percent evaluation, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  This diagnostic code does not define nonspecific words such as "moderate" or "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.

Based on a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted prior to August 31, 2006.  It is noted at the outset that the first evidence in the claims file since the Veteran submitted his claim in June 2002 is the February 2005 VA examination.  In such cases, it is appropriate to consider the results from prior to the period on appeal in order to better assess the extent of his pes planus disability at the time he submitted his claim.  See Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a Veteran's disability must be evaluated in light of its whole recorded history"). 

Such prior evidence includes a VA examination the Veteran underwent in December 1999, where he complained of pain, stiffness, swelling and fatigueability, but denied weakness in the feet.  While he was prescribed arch insoles, he did not believe they helped.  In fact, he typically cut out the arches in his footwear because the arches hurt his feet.  He also stated that he could not run more than a half a mile at a time.

However, upon examination, there was no observed swelling or erythema of the feet.  The plantar aspects of both feet were considered "moderately tender" to palpation throughout the arch.  There was some loss of the visible arch upon inspection, although there was not "complete loss."  The Veteran exhibited full range of motion in the toes bilaterally.  His gait was normal, with or without shoes.  There were calluses on the big toes, bilaterally.  His weight bearing and non-weight bearing appeared within normal limits.  When diagnosing pes-planus, the examiner noted that it was notable only for a "mild decrease in the visible arch" of the feet, bilaterally.  Moreover, the bone and tendon alignment were unremarkable. 

The Veteran's symptoms were somewhat similar at the time of his VA examination in February 2005.  At that time, he complained of pain during weight bearing, but this pain was related mostly to his left ankle and knees.  He did not specifically mention any symptoms related to his pes planus other than "pain and discomfort" over the plantar surface of each foot for the past four or five years. 

Upon examination, the Veteran was able to walk without a limp, and there were no obvious deformities over the foot and ankle while standing.  There was tenderness over his right heel, but there was minimal discomfort and pain over the medial arch of the left foot.  No calluses were observed over the metatarsal heads of either foot, and no deformities were observed over his toes, such as claw toes, hammer toes or overlapping toes. 

The Board notes that the Veteran has a few of the symptoms that meet the criteria for a 30 percent rating under DC 5276, such as some characteristic callosities and some pain upon manipulation.  However, it does not appear that his symptoms, in their totality, reflect "severe" pes planus.  Indeed, while callosities were observed in December 1999, no calluses were observed at his more recent VA examination in February 2005.  Moreover, the Veteran's pain was characterized as only "tenderness" upon palpation, and there was no indication of swelling.  Therefore, a 30 percent rating is not warranted under DC 5276 prior to August 31, 2006.  

As the Veteran's bilateral foot disability has been found to be comprised of both pes planus and plantar fasciitis, the Board has also considered whether a higher rating is warranted under DC 5284.  Under DC 5284, a moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.  

The Board finds that based on the evidence discussed above, it does not appear that the Veteran's foot symptoms, in their totality, rise to the level of a "moderately severe" or "severe" foot injury.  In this regard, as noted above on VA examination there was no swelling or erythema of the feet; only "moderate" tenderness in the plantar aspects of the feet throughout the arch; only a "mild" decrease in the visible arch of the feet, bilaterally; no obvious deformities over the foot and ankle while standing; tenderness over his right heel, but only "minimal" discomfort and pain over the medial arch of the left foot; no calluses over the metatarsal heads of either foot; no deformities over his toes; full range of motion in the toes bilaterally; normal gait, with or without shoes; weight bearing and non-weight bearing within normal limits; and unremarkable bone and tendon alignment.  Accordingly, a rating in excess of 10 percent is also not warranted under DC 5284.  

The Board notes that the Veteran has a few of the symptoms that meet the criteria for a 30 percent rating under DC 5276, such as some characteristic callosities and some pain upon manipulation.  

Period Beginning August 31, 2006 and Ending September 17, 2009

The Board next considers entitlement to a rating in excess of 30 percent for the period from August 31, 2006 to September 17 2009.  Under DC 5276, a 50 percent rating is warranted when the evidence shows pes planus that is "pronounced" in nature, with symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, and lack of improvement after use of orthopedic shoes or appliances. 

Based on the evidence from this period of time, a rating in excess of 30 percent is not warranted.  Specifically, at his podiatry consultation in September 2006, the Veteran stated that his feet hurt to a 10 out of 10 level.  He received an injection into the left heel and was instructed to use appropriate footwear.  In April 2007, he stated that it felt like his feet were "on fire." 

However, subsequent treatment he received since that time does not indicate that he had foot pain to this extreme a level.  For example, in September 2007, he stated that his feet "burn," but that it was only a 5 out of 10.  Thus, it appears that his foot symptoms had improved since April 2007.  Moreover, it does not appear that he had any complaints throughout 2008 or much of 2009. 

For example, at a podiatry consultation in June 2009, the Veteran complained of pain in the left foot.  However, his skin was normal color, temperature and texture.  Moreover, no edema was noted bilaterally.  At a follow-up podiatry consultation in July 2009, he was provided with orthopedic shoes, which fit well.  He also stated that there were "no new problems" with his feet.


Based on the findings discussed above, the Board does not find that there is evidence of marked pronation, extreme tenderness, severe spasm of the tendo-achillis, nor was there any indication that his symptoms were not improved by the use of orthotics.  Therefore, a rating in excess of 30 percent is not warranted for the period from August 31, 2006 to September 17, 2009.

The Board also notes that DC 5284 provides a maximum disability rating of 30 percent for severe foot injuries.  Therefore, the Board need not consider whether a higher rating is warranted under this diagnostic code.

Period Beginning September 17, 2009

In a November 2010 rating decision, the RO increased the Veteran's disability rating for his pes planus from 10 to 30 percent, effective September 17, 2009.  In a July 2011 rating decision, the RO increased this rating to 50 percent.  The Board notes that a 50 percent is the highest rating possible under DC 5276.  Therefore, there is no schedular basis for a rating in excess of the rating he currently has. 

In considering these ratings, the Board has also considered the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the above-noted diagnostic codes specifically incorporate symptoms of pain in the rating criteria.  Moreover, both the VA examiners and the Board have considered the impact pain causes on his ability to function on a day to day basis.  Put another way, the effect of this symptomatology is contemplated in the currently assigned ratings. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his pes planus is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his pes planus and/or plantar fasciitis according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's pes planus and plantar fasciitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that a referral for an extraschedular evaluation, which is a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In this regard, the Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his pes planus were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at his September 2009 VA examination, he stated that he was currently employed, and there has not been any indication that his employment status has changed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In conclusion, the Board concludes that ratings in excess of 10 percent prior to August 31, 2006, in excess of 30 percent from August 31, 2006 to September 17, 2009, and in excess of 50 percent since September 17, 2009 are not warranted, and the appeal is denied.



ORDER

A rating in excess of 10 percent for bilateral pes planus prior to August 31, 2006, is denied. 

A rating in excess of 30 percent for bilateral pes planus from August 31, 2006 to September 17, 2009, is denied.

A rating in excess of 50 percent for bilateral pes planus since September 17, 2009, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


